
	
		I
		111th CONGRESS
		1st Session
		H. R. 167
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to modify the
		  boundary of the Rio Grande Wild and Scenic River.
	
	
		1.Short titleThis Act may be cited as the
			 Rio Grande Wild and Scenic River
			 Extension Act of 2009.
		2.Rio Grande wild
			 and scenic river boundary adjustmentParagraph (17) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended to read as follows:
			
				(17)Rio Grande,
				Texas
					(A)In
				generalThe segment on the
				United States side of the river from the west boundary of Big Bend National
				Park, located at approximately river mile 902.2, downstream to the river mile
				651.1 at the Terrell-Val Verde County line; to be administered by the Secretary
				of the Interior.
					(B)MapThe segment described in subparagraph (A)
				is depicted on the map relating to the Rio Grande Wild and Scenic River titled
				Proposed Wild & Scenic River Addition, numbered 192/80,001,
				and dated March 1, 2007.
					(C)BoundaryThe
				Secretary shall, within two years after the date of enactment of the
				Rio Grande Wild and Scenic River Extension
				Act of 2009, take such action with respect to the segment
				referred to in this paragraph as is provided for under subsection (b). The
				action required by subsection (b) shall be undertaken by the Secretary, after
				consultation with the United States Commissioner, International Boundary and
				Water Commission, United States and Mexico, and appropriate officials of the
				State of Texas and its political subdivisions. The development plan required by
				subsection (b) shall be construed to be a general management plan only for the
				United States side of the river and shall include, but not be limited to, the
				establishment of a detailed boundary which shall include an average of not more
				than 160 acres per mile.
					(D)Treaties and
				agreementsNothing in this Act shall be construed to be in
				conflict with—
						(i)the commitments or
				agreements of the United States made by or in pursuance of the treaty between
				the United States and Mexico regarding the utilization of the Colorado and
				Tijuana Rivers and of the Rio Grande, signed at Washington, February 1944 (59
				Stat. 1219), or
						(ii)the treaty
				between the United States and Mexico regarding maintenance of the Rio Grande
				and Colorado River as the international boundary between the United States and
				Mexico, signed November 23, 1970.
						(E)No effect on
				border fence and the border patrolNothing in this paragraph shall prevent or
				obstruct the planning, construction, operation, or maintenance of a border
				fence in the area described in subparagraph (A), and nothing in this paragraph
				shall affect the operations or duties in such area of the Department of
				Homeland Security, including the Border Patrol, or of State or local law
				enforcement
				agencies.
					.
		
